Case: 12-15757            Date Filed: 03/20/2013   Page: 1 of 2

                                                                          [DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                     ________________________

                                                No. 12-15757
                                            Non-Argument Calendar
                                          ________________________

                             D.C. Docket No. 1:05-cr-00033-MP-GRJ-3

UNITED STATES OF AMERICA,

lllllllllllllllllllllllllllllllllllllll                l                       Plaintiff-Appellee,

                                                    versus

CHARLES WRIGHT, JR.,
a.k.a., Big C,

llllllllllllllllllllllllllllllllllllllll                                   Defendant-Appellant.

                                      ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                  ________________________

                                              (March 20, 2013)

Before PRYOR, MARTIN and JORDAN, Circuit Judges.

PER CURIAM:
               Case: 12-15757     Date Filed: 03/20/2013    Page: 2 of 2

      Charles Wright, Jr., appeals pro se the denial of his motion to reduce his

sentence. 18 U.S.C. § 3582(c)(2). Wright’s motion was based on Amendment 750

to the Sentencing Guidelines. We affirm.

      The district court did not err by denying Wright’s motion. Amendment 750

did not have the effect of lowering Wright’s sentencing range. Because Wright

was, without objection, held responsible for at least 27.05 kilograms of cocaine

base, he was ineligible for a sentence reduction. See United States Sentencing

Guidelines Manual § 2D1.1(c)(1) (establishing a maximum base offense level of

38 for 8.4 kilograms or more of cocaine base); see also United States v. Davis, 587

F.3d 1300, 1303–04 (11th Cir. 2009). Wright challenges the amount of drugs

attributable to him and the failure of the district court to account for his youth, but

in determining eligibility for a reduction of sentence “all original sentencing

determinations remain unchanged.” United States v. Bravo, 203 F.3d 778, 781

(11th Cir. 2000); see United States v. Cothran, 106 F.3d 1560, 1562–63 (11th Cir.

1997) (holding that a district court cannot reexamine its earlier finding of the

quantity of drugs when applying a Sentencing Guideline retroactively to decide a

motion to reduce a sentence).

      We AFFIRM the denial of Wright’s motion.




                                           2